DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed January 7, 2022. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn. New/modified grounds for rejection, necessitated by the amendments, are discussed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “means for exchanging the needle or tube” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “means for exchanging” in claim 1, “means for detection”, “optical means” and “means for controlling” in claim 2, and “image processing means”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-8 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the claim limitation “means for exchanging” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner cannot determine what in the specification as filed expressly recites what structure, material, or acts perform the entire claimed means for exchanging the needle (or tube) after receiving the sample liquid and introducing the sample liquid in an analytic instrument by an unused needle or tube. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The element or elements which are included in the “means for exchanging the needle or tube” are not clear from the discussion beginning on the first full paragraph of page 7, which describes the process but does not disclose the corresponding structure.  It remains unclear if the “means for exchanging” corresponds to the actions performed by the gripper arm 40.
Furthermore, it is not clear what applicant means by “floating particles” in claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-6, as best understood, remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramatsu et al., (US 2008/0064115; hereinafter “Hiramatsu”).
As to claim 1, Hiramatsu teaches an assembly for taking up sample liquid from a vial and transferring said sample liquid to an analytic instrument, said assembly comprising: 
a suction device 2 (also a pump is implicit in the automated embodiment with an auto-sampler; see para [0065] et seq.); 
a needle or tube 6 connected to the suction device; 
a filter 7 inside said needle or tube (see Fig. 1), the filter configured to remove solid particles from the sample liquid (note that the recitation of solid particles is very broad and Hiramatsu teaches a method in which a needle provided with a porous body having a so-called monolithic structure across an overall diameter of the needle is used for retaining a gas, liquid, or solid sample including an analyte by the porous body and for concentrating the sample, while passing the sample through the needle. Then, the sample is desorbed by making a certain kind of solvent flow into the needle or the sample is physically desorbed by heating the needle for example after the concentration, and the desorbed sample is introduced to an analytical system such as a gas chromatograph (see para [0019] et seq.); 
a depot with a plurality of unused needles or tubes (see Fig. 10 and para [0070] et seq.); and 
means for exchanging said needle or tube after receiving said sample liquid and introducing said sample liquid in an analytic instrument by an unused needle or tube from said depot (see para [0066] et seq.) 
Note the functional/process language performed by the means for exchanging has not received patentable weight. These steps are not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). Nevertheless, Hiramatsu does implicitly teach disposing the used needle together with solid particles and floating particles held back in the filter material. That is, Hiramatsu teaches the sample is retained within the porous body (filter) when the sample passes through the needle (see para [0008] et seq.)  Thus, any sample that was retained and not desorbed from porous body would be discarded with the needle after use.
As to claim 4, Hiramatsu teaches an interface (reads on injection port 11) for connecting a HPLC-column, a gas chromatographic column or any other analytic instrument 13 downline the sample taking assembly. 
	The Office has interpreted claim 6 as a product-by-process claim, since a product-by-process claims is one in which the structural scope of the product is defined at least in part in terms of the method or process by which it is made.
	In this case, the end product is defined by the following steps: the filter is provided in the needle or tube at least partly sintered by a sinter method.  
	Applicant is reminded that the product-by-process claim is always to a product.   The reference need only to substantially meet the structure of the end product.  As set forth above, the needle 6 of Hiramatsu meets the structural requirements of the end product as set forth in the instant claims.  Regardless, Hiramatsu does, in fact, teach the filter is provided in the needle or tube at least partly sintered by a sinter method (see para [0036] et seq.)   
	Please note that an argument that the applied reference fails to meet all claimed process/limitations of making the end product does not overcome a proper 102/103 rejection because the reference need only to substantially meet all the structure of the end product, see MPEP 2113[R-1] and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974). Thus, Hiramatsu teaches the filter is at least partly sintered by a sinter method. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 3 remain rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Maroney et al., (US 2006/0077376; hereinafter “Maroney”).
As to claims 2 and 3, Hiramatsu teaches the invention substantially as claimed except the sample liquid is present in the vial with a liquid supernatant with a depth above a solid state phase and the needle provided at the sampling device is configured to be inserted into the sample liquid with an end of the needle and the assembly further comprising optical means for the detection of the depth of the liquid supernatant and means for controlling the insertion depth of the end of the needle of the depth of the liquid supernatant.   
In the analogous art taking up sample liquid from a vial and transferring the sample to the analytic instrument, Maroney teaches a sample liquid is present in the vial 10 with a liquid supernatant (i.e., plasma 12 and/or buffy coat fraction 14 see Fig. 1) with a depth above a solid state phase and a needle 22 provided at the sampling device is configured to be inserted into the sample liquid with an end of the needle and the assembly further comprising optical means (camera 20 and image processing means 100) for the detection of the depth of the liquid supernatant and means for controlling the insertion depth of the end of the needle of the depth of the liquid supernatant (see para [0035] et seq.)
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the system of Hiramatsu, the method and apparatus for automatically determining the boundaries between fractions in a fractionated sample and automatically controlling the needle for extracting fractions from a fractionated sample, as taught by Maroney, since Maroney recognizes the fractions are typically extracted in turn by a pipette means under manual control. The fraction containing the component of interest is retained and the other fractions may be retained or disposed of as desired. Manually controlled extraction in this manner is time consuming and expensive. It is also requires considerable skill as, to the naked eye, the boundaries between fractions can be difficult to distinguish. These problems are exacerbated if the `buffy coat` is the fraction of interest, for instance if DNA analysis of the sample is required, as the buffy coat is typically relatively thin in relation to the other fractions (see para [0003] et seq.)
Further note: that the recited liquid supernatant and solid phase, are not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
Claims 7 and 8 remain rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Tajima (US 2013/0330251)
As to claims 7 and 8, Hiramatsu teaches the invention substantially as claimed except the tube or needle has a wall, the filter defines a range in the wall and the wall has a reduced wall thickness in the range of the filter. However, this is considered conventional in the pipette art, see for example Tajima.  Tajima teaches a tube 12 or needle has a wall and a filter 32 that defines a range in the wall and the wall has a reduced wall thickness in the range of the filter (see Fig. 1).   
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the configured of the needle and filter of Hiramatsu, with the configuration tube such that the filter defines a range in the wall and the wall has a reduced wall thickness in the range of the filter for the obvious reason of helping prevent the filter from movement during the transfer of liquid in the tube.
The Office has interpreted claim 8 as a product-by-process claim, since a product-by-process claims is one in which the structural scope of the product is defined at least in part in terms of the method or process by which it is made. Tajima teaches a tube having an opening closed by a mesh thin plate 35 (see Fig. 2(b)).
Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., remove the solid particles and analyze the sample liquid passed through the filter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, this element is recited in Hiramatsu, which teaches “a needle provided with a porous body having a so-called monolithic structure across an overall diameter of the needle is used for retaining a gas, liquid, or solid sample including an analyte by the porous body and for concentrating the sample, while passing the sample through the needle. Then, the sample is desorbed by making a certain kind of solvent flow into the needle or the sample is physically desorbed by heating the needle for example after the concentration, and the desorbed sample is introduced to an analytical system such as a gas chromatograph.” See para [0019]. Thus, like the present invention Hiramatsu teaches removing the solid sample particles (analyte) held in the filter and then analyzing the sample after it is desorbed and flushed through the filter by solvent flow.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include Tajima (US 2002/0123156) which also teaches an assembly for taking up sample liquid from a vial and transferring said sample liquid to an analytic instrument, said assembly comprising: 
a suction device (including the cylinder; see para [0095] et seq.); 
a needle or tube connected to the suction device (filter holders, see para [0091] et seq.); 
a filter F3 inside said needle or tube; 
a depot with a plurality of unused needles or tubes (see Fig. 21 and para [0162] et seq.); and 
means for exchanging said needle or tube after receiving said sample liquid and introducing said sample liquid in an analytic instrument by an unused needle or tube from said depot (filter holder removing body E1, see Fig. 14 para [0131] et seq.)  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798